        Case 19-22944            Doc 2       Filed 04/10/19 Entered 04/10/19 13:41:01                            Desc Notice of
                                             Fees Due Deficient F Page 1 of 1
                                    UNITED STATES BANKRUPTCY COURT
                                            WESTERN DISTRICT OF TENNESSEE

                                                                  Case No.: 19−22944
In re
                                                                  Chapter: 13
Lynne Michelle Trenor−Amen
                                                                  Adversary Proceeding No.
Debtor(s).

                  NOTICE OF REQUIRED FILING FEE AND/OR DEFICIENT FILING
    PLEASE TAKE NOTICE that a required filing fee has not been paid in full and/or a deficient document has been submitted
    for filing in this case. FAILURE TO PAY THE REQUIRED FILING FEE OR FAILURE TO CORRECT THE
    DEFICIENCY MAY RESULT IN THE DISMISSAL OF THIS BANKRUPTCY CASE.
    You are reminded that all documents submitted in this case must comply with the current version of this Court's Guidelines
    for Electronic Filing, which is available for viewing at www.tnwb.uscourts.gov. Only non−attorneys or persons who are not
    represented by an attorney may file paper documents (without express leave of the court).
    Filing fees may be paid by credit card (online via ECF), cashiers check, money order, or business check made payable to the United
    States Bankruptcy Court Clerk. Cash payments in the form of the exact amount may be made, at the Memphis Office. Cash
    payments are NOT accepted at the Jackson Office. Personal checks will NOT be accepted.

                                      DEFICIENCIES REGARDING THE PETITION
    Pursuant to 11 U.S.C. § 521(a)(1) and local orders of the Court, debtors must file a creditor matrix with their petition or within
    seven (7) business days thereafter. In addition, for example, pursuant to § 521(a) (1) in a voluntary case the debtor must also file a
    schedule of assets and liabilities, a schedule of current income and current expenditures, and pro se debtors must file the certificate
    that the debtor has received and read the § 342(b) Notice. Pursuant to Fed. R. Bankr. P. 1007(b)(7), the debtor additionally must
    file a statement regarding completion of a course in personal financial management prepared as prescribed by Official Form No.
    423.

    FAILURE TO COMPLY WITH THESE REQUIREMENTS MAY RESULT IN THE DISMISSAL OF YOUR
    BANKRUPTCY CASE WITHOUT FURTHER NOTICE.

    In computing the period of seven (7) business days for submission of the matrix, or fourteen (14) days for other missing documents
    the day of the act or event shall not be included. The last day of the period so computed shall be included unless it is on a Saturday
    or Sunday, or a legal holiday, or a day on which weather or conditions have made the office of the clerks office inaccessible, in
    which event the period runs until the end of the next day which is not one of the aforementioned days.

    The following documents were not submitted with the petition filed in this case:
         106Sum− Summary − A Summary of Assets and Liabilities and Certain Statistical Information (Individuals)

         106Dec−Declaration − Declaration About Debtor's Schedules (Individuals)

         107 − Statement of Financial Affairs for Individuals filing for Bankruptcy

         122C−1 Chapter 13 Statement of Current Monthly Income and Calculation of Commitment Period

         Chapter 13 Plan (Individuals)

         Verification of Pre−petition Budget and Credit Counseling (Individuals)

         All Schedules (A/B through J−2, as applicable)

                                                                        Kathleen A Ford CLERK, U.S. BANKRUPTCY COURT
                                                                        By: Sherry Vaughn
                                                                        Dated: April 10, 2019
                                                                        200 Jefferson Avenue, Suite 413
                                                                        Memphis, TN 38103
    [ntcdeffil]Petition Deficiency Notice/05
